                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


UNITED STATES,

                   Plaintiff,

         v.                                                Case No. 18-CR-130

PETER ARMBRUSTER
MARK WOGSLAND,
and BRET NAGGS,

                   Defendants.


  DEFENDANT PETER ARMBRUSTER’S REPLY IN SUPPORT OF DEFENDANTS’
   OBJECTIONS TO MAGISTRATE JUDGE’S DECISION AND ORDER ON NON-
            PARTIES’ JOINT MOTION TO QUASH SUBPOENAS


         Defendant Peter Armbruster, by his undersigned counsel, hereby adopts and incorporates

Defendants’ Reply in Support of Their Objections to Magistrate Judge’s Decision and Order on

Non-Parties’ Joint Motion to Quash Subpoenas, submitted by co-defendant Mark Wogsland on

October 5, 2020 (Dkt. 183).

Dated:        October 5, 2020               Loeb & Loeb LLP


                                            By: s/ Andrew R. DeVooght
                                                Andrew R. DeVooght
                                                321 North Clark Street, Suite 2300
                                                Chicago, IL 60654
                                                Telephone: (312) 464-3100
                                                Fax: (312) 464-3111

                                                 C. Linna Chen
                                                 345 Park Avenue
                                                 New York, NY 10154
                                                 Telephone: (212) 407-4000
                                                 Fax: (212) 407-4990
                                                 Attorneys for Defendant Peter Armbruster




              Case 2:18-cr-00130-LA Filed 10/05/20 Page 1 of 1 Document 185
